Name: Commission Regulation (EEC) No 2168/82 of 4 August 1982 determining for the Member States the loss of income and the level of the premium payable per ewe for 1981/82 and amending Regulation (EEC) No 2483/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/ 16 Official Journal of the European Communities 5. 8 . 82 COMMISSION REGULATION (EEC) No 2168/82 of 4 August 1982 determining for the Member States the loss of income and the level of the premium payable per ewe for 1981/82 and amending Regulation (EEC) No 2483/81 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 5 (2) and (8) thereof, 1 . A difference is hereby found between the reference price and the market price recorded during 1981 /82 only for the following regions : Region Difference in ECU per 100 kilograms 4 1 1 275 5 and 6 43 417Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to sheepmeat producers ; whereas the estimated level of that premium was calculated at the beginning of the marketing year on the basis of the foreseeable loss of income by Commission Regulation (EEC) No 2483/81 0 ; 2. The total revised amount of the loss of income referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1837/80 and limited pursuant to paragraph 3 of the same Article is as follows : Member State Total amount in ECU Ireland 3 376 500 United Kingdom 9 346 000 Article 2 Whereas, pursuant to Article 5 (2) and (5) of Regula ­ tion (EEC) No 1837/80, the estimate of the loss of income and of the amount of the premium payable per ewe are to be revised at the end of the marketing year ; whereas, moreover, paragraph 3 of the said Article provides for limitation of the loss of revenue calculated by subtracting from the total amount referred to in paragraph 2 of the said Article the total amount of the premium granted pursuant to Article 9 of the same Regulation ; The revised amount of the premium payable per ewe and per Member State, calculated pursuant to Article 5 of Regulation (EEC) No 1837/80, is as follows : Member State Revised amount of the premium payable per ewe in ECU Ireland 1-9335 United Kingdom 0-6916 Article 3 Whereas, in regions others than 4, 5 and 6 no loss of income was found during the 1981 /82 marketing year ; In Annex I to Regulation (EEC) No 2483/81 the figure for the United Kingdom of 281 100 tonnes is hereby replaced by the figure of 283 600 tonnes ; Whereas Regulation (EEC) No 2483/81 fixed the data concerning gross domestic production of sheepmeat in the various regions of the Community ; whereas the data relating to gross domestic production for the United Kingdom should be brought up to date ; Article 4 (&gt;) OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 140 , 20 . 5 . 1982, p . 22. 0 OJ No L 244, 27 . 8 . 1981 , p . 15 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 5. 8 . 82 Official Journal of the European Communities No L 229/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1982. For the Commission Poul DALSAGER Member of the Commission